                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


AARON CROWDER and PEARL CARTER,

               Plaintiffs,
                                                       Case No. 3:17-cv-00896-JPG-GCS
       v.
                                                          *CONSOLIDATED WITH*
CITY OF ALTON, MICHAEL MORELLI,
and JEFFREY HENDERSON,                                      3:17-cv-00897-JPG-GCS

               Defendants.


                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The remaining parties—plaintiff Pearl Carter and all defendants—have filed a joint

stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No.

83.) That rule allows the parties to dismiss a case on their own if they file a joint stipulation

signed by all parties. Having met the requirements of the rule, the Court FINDS that this case is

DISMISSED WITHOUT PREJUDICE. The Court DIRECTS the Clerk of Court to close both

this case and its consolidated counterpart.

IT IS SO ORDERED.

DATED: JULY 15, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              U.S. DISTRICT JUDGE
